   Case 1:21-cv-00281-MN Document 3 Filed 03/10/21 Page 1 of 1 PageID #: 20



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 SAM CARLISLE,                                    )
                                                  )
                         Plaintiff,               )   Case No. 1:21-cv-00281-MN
                                                  )
                                                  )
              v.                                  )
                                                  )   JURY TRIAL DEMANDED
 AEROJET ROCKETDYNE HOLDINGS,                     )
 INC., KEVIN P. CHILTON, THOMAS A.                )
 CORCORAN, EILEEN P. DRAKE, JAMES                 )
 R. HENDERSON, WARREN G.                          )
                                                  )
 LICHTENSTEIN, LANCE W. LORD,                     )
 AUDREY A. MCNIFF, and MARTIN                     )
 TURCHIN,                                         )
                    Defendants.                   )
                                                  )

                   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

          PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”). Defendants have filed neither an

answer nor a motion for summary judgment in the Action, and no class has been certified in the

Action.

 Dated: March 10, 2021                            LONG LAW, LLC

                                            By: /s/ Brian D. Long
                                                Brian D. Long (#4347)
                                                3828 Kennett Pike, Suite 208
                                                Wilmington, DE 19807
                                                Telephone: (302) 729-9100
                                                Email: BDLong@longlawde.com

                                                  Attorneys for Plaintiff
